                                                                                                                                                                                FILED
                                                                                                                                                                     2018 Dec-04 PM 04:47
                                                                                                                                                                     U.S. DISTRICT COURT
                                                                                                                                                                         N.D. OF ALABAMA


                                       UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA

       vs.                                                                                                7:18-CR-541-LSC-TMP


ALAA MOHD ABUSAAD


 ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL
                         REFORM ACT


             Upon the motion of the United States, it is ORDERED that a detention hearing and

arraignment is set for Monday, December 10, 2018, at 2:00 PM in Courtroom 3B at the Hugo L.

Black U. S. Courthouse, 1729 5th Avenue North, Birmingham, AL 35203 before the Honorable T.

Michael Putnam, United States Magistrate Judge. Pending this hearing, the defendant shall be held

in custody by the U. S. Marshal and produced for the hearing.


DATE: December 4, 2018



                                                                                T. MICHAEL PUTNAM
                                                                                U.S. MAGISTRATE JUDGE




*If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon the motion of the Government, or up to five days
upon motion of the defendant. 18 U.S.C.§3142(f)(2).
              A hearing is required whenever the conditions set forth in 18 U.S.C.§3142(f) are present. Subsection (1) sets forth the grounds that may be asserted only
by the attorney for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the Government or upon the judicial officer's
own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate, or attempt to
threaten, injure, or intimidate a prospective witness or juror.
